EXHIBIT 99.1 EBITDA represents net income before interest, taxes, depreciation and amortization.EBITDA is presented here because NV Energy, Inc. (the “Company”) considers it a supplemental measure of its performance and believes debt-holders frequently use EBITDA to analyze operating performance and debt service capacity.EBITDA has limitations as an analytical tool, and you should not consider it in isolation, or as a substitute for analysis of our operating results as reported under GAAP.Some of these limitations are: • EBITDA does not reflect cash expenditures, or future requirements for capital expenditures, or contractual commitments; • EBITDA does not reflect changes in, or cash requirements for, working capital needs; • EBITDA does not reflect the significant interest expense, or the cash requirements necessary to service interest or principal payments, on debts; • Although depreciation and amortization are non-cash charges, the assets being depreciated and amortized will often have to be replaced in the future, and EBITDA does not reflect any cash requirements for such replacements; and • Other companies in this industry may calculate EBITDA differently than we do, which will limit its usefulness as a comparative measure. Because of these limitations, the Company’s management relies primarily on our GAAP results as a measure of the Company’s performance and uses EBITDA on a supplemental basis. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) NV Energy, Inc. EBITDA Six Months ended June 30, Year ended December 31, LTM June 30, Net Income (Loss) $ ) $ Interest charges (including AFUDC(1)) Income taxes (benefit) ) Depreciation and amortization EBITDA $ EBITDA/Interest Charges x x x x x x Debt/EBITDA x x x x x x NV Energy, Inc. Interest charges (including AFUDC(1)) $ Long-Term debt $ Current maturities of long term debt Total Debt $ Nevada Power Company EBITDA Six Months ended June 30, Year ended December 31, LTM June 30, Net Income (Loss) $ ) $ Interest charges (including AFUDC(1)) Income taxes (benefit) ) Depreciation and amortization EBITDA $ EBITDA/Interest Charges x x x x x x Debt/EBITDA x x x x x x Nevada Power Company Interest charges (including AFUDC(1)) $ Long-Term debt $ Current maturities of long term debt Total Debt $ Sierra Pacific Power Company EBITDA Six Months ended June 30, Year ended December 31, LTM June 30, Net Income $ Interest charges (including AFUDC(1)) Income taxes Depreciation and amortization EBITDA $ EBITDA/Interest Charges x x x x x x Debt/EBITDA x x x x x x Sierra Pacific Power Company Interest charges (including AFUDC(1)) $ Long-Term debt $ Current maturities of long term debt - - Total Debt $ (1)Allowance for Funds Used During Construction or Allowance for Borrowed Funds Used During Construction.
